Filed 6/30/14 In re Bryce C. CA1/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION TWO


In re BRYCE C., a Person Coming Under
the Juvenile Court Law.
THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A139886
v.
BRYCE C.,                                                            (Contra Costa County
                                                                     Super. Ct. No. J1200210)
         Defendant and Appellant.



         In this Welfare and Institutions Code section 6021 proceeding, 16-year-old
Bryce C. pleaded no contest to one count of carrying a loaded, unregistered firearm. The
juvenile court ordered him to complete a nine-month program at the Orin Allen Youth
Rehabilitation Facility (OAYRF), followed by 90 days of conditional release/parole. In
connection with that disposition, the court also imposed various probation conditions.
         On appeal from the dispositional order, Bryce challenges five of the probation
conditions. Certain of his challenges have merit, and we modify the conditions
accordingly.
         Bryce also contends the juvenile court erred in failing to declare whether his
offense was a felony or a misdemeanor. As the People concede, this contention is well



         1
             All undesignated statutory references are to the Welfare and Institutions Code.


                                                             1
taken. We thus remand for the juvenile court to expressly declare whether Bryce’s
offense was a felony or misdemeanor.
       In all other regards, we affirm the dispositional order.
                                     BACKGROUND
       Bryce’s involvement with the juvenile justice system began in February 2012,
when the Contra Costa County District Attorney filed a section 602 petition alleging that
then 14-year-old Bryce had committed two felonies: possession of a firearm in a school
zone and possession of a firearm by a minor. A third count was later added—
misdemeanor possession of a firearm by a minor—and Bryce admitted that count in
exchange for dismissal of the felonies. He was adjudged a ward of the court and placed
on juvenile electronic monitoring at his mother’s home with standard conditions of
probation. After multiple probation violations, however, Bryce was committed to
OAYRF for six months.
       Bryce graduated from OAYRF in March 2013 and returned to his mother’s home.
Two weeks later, however, he ran away. A notice of probation violation was filed, and a
warrant issued for his arrest.
       Bryce’s whereabouts remained unknown until the evening of August 31, 2013,
when two Pittsburg police officers were patrolling a neighborhood known to be a
Norteño hangout. Several individuals, including Bryce, were standing in front of an
apartment building. When the officers parked their car, Bryce and a companion walked
into the apartment. As the officers approached, Bryce fled out the back door of the
apartment. He was apprehended following a pursuit. As the officers were restraining
Bryce, he announced that he had a gun. A loaded .38 caliber revolver was found in his
pocket.
       In a subsequent police interview, Bryce claimed he fled because he had an
outstanding warrant. He also said he told the officers he was carrying a gun because he
did not want to be shot. According to Bryce, he had had the gun for a few weeks and had
no intention of using it on the officers. He later told a probation officer that he was



                                              2
carrying the gun for “protection from anyone” and that he would “shoot it in the air” “just
to scare the person off.”
       On September 4, 2013, the district attorney filed a supplemental section 602
petition, charging Bryce with carrying a loaded firearm not registered to him and
possession of a firearm by a minor (both felonies) and resisting a police officer (a
misdemeanor).
       At a hearing two days later, Bryce pleaded no contest to the charge of carrying a
loaded, unregistered firearm, and the remaining counts and probation violations were
dismissed.
       In a September 18, 2013, probation report, the probation department
recommended a nine-month program at OAYRF, followed by a 90-day conditional
release/parole period. It also recommended the imposition of standard conditions of
probation, as well as gang conditions. It had this to say about Bryce’s gang involvement:
“[T]he minor denied any gang association or affiliation of his own. The minor added that
some of his friends are on probation and one, Juan B., is currently at the Orin Allen
Youth Rehabilitation Facility. Notably, Juan B. previously claimed membership to
‘FOE’ upon his intake to Juvenile Hall. The minor has multiple tattoos, one on each
forearm, which spell out ‘Block Boy.’ When asked about the meaning of these two
tattoos, the minor declined to talk about them. Tattooed across the minor’s chest are the
words ‘Revenge is a Promise.’ Additionally, tattooed across the minor’s knees are the
letters ‘HUD’ and ‘SON’ spelling out ‘HUDSON’ when both knees are together. The
minor has another tattoo on his stomach that spells ‘HUDSON.’ Also tattooed on the
minor’s right arm is ‘MOB,’ ‘925,’ and ‘3400,’ On the minor’s left arm are tattoos of the
words ‘Life’, ‘FOE’, and ‘Block.’ When the minor’s two arms are laid out next to each
other, the tattoos across his arms read ‘MOB Life,’ ‘925 FOE,’ and ‘3400 Block.’ The
Probation Department and local law enforcement believe ‘FOE’ is an acronym for the
gang ‘Family Over Everything’ based in the Hudson Court area of Antioch, CA, who
affiliate themselves with Norteños. The minor’s tattoos are consistent with what
Probation personnel and law enforcement personnel have seen ‘tagged’ throughout


                                             3
Antioch, specifically ‘3400 Block’ and ‘HUDSON.’ The arresting officers also noted in
their report that the minor was loitering in a known Norteño gang location.”
       A disposition hearing was held on September 18. Over Bryce’s objection, the
court ordered him committed to OAYRF for nine months, and adopted certain probation
conditions, including gang conditions as stated on the record, some of which will be
discussed in detail below.
       Bryce filed a timely appeal.
                                      DISCUSSION
       Probation Conditions
       1.   General Legal Principles
       Courts have broad discretion to impose probation conditions that foster
rehabilitation and protect public safety. (In re E.O. (2010) 188 Cal. App. 4th 1149, 1152.)
The juvenile court may impose “any and all reasonable conditions that it may determine
fitting and proper to the end that justice may be done and the reformation and
rehabilitation of the ward enhanced.” (§ 730, subd. (b); In re Sheena K. (2007)
40 Cal. 4th 875, 889 (Sheena K.).) Conditions that restrict a probationer’s exercise of
constitutional rights are permissible if “ ‘ “necessary to serve the dual purpose of
rehabilitation and public safety.” ’ ” (People v. Peck (1996) 52 Cal. App. 4th 351, 362; see
also Sheena K., 40 Cal.4th at p. 890; People v. Jungers (2005) 127 Cal. App. 4th 698,
703.) “ ‘[A] condition of probation that would be unconstitutional or otherwise improper
for an adult probationer may be permissible for a minor under the supervision of the
juvenile court.’ ” (Sheena K., supra, 40 Cal.4th at p. 889.)
       Probation conditions imposed on a minor may nevertheless be void for vagueness
or overbreadth. (See Sheena K., supra, 40 Cal.4th at pp. 890–891.) The vagueness
doctrine is premised on the due process concept of adequate notice. (People ex rel.
Gallo v. Acuna (1997) 14 Cal. 4th 1090, 1115; accord, Sheena K., supra, 40 Cal.4th at
p. 890.) A violation of due process occurs when a statute “ ‘either forbids or requires the
doing of an act in terms so vague that men of common intelligence must necessarily
guess at its meaning and differ as to its application[.]’ ” (People ex rel. Gallo v. Acuna,
4
supra, 14 Cal.4th at p. 1115.) Thus, to withstand a vagueness challenge, a probation
condition “ ‘must be sufficiently precise for the probationer to know what is required of
him, and for the court to determine whether the condition has been violated[.]’ ”
(Sheena K., supra, 40 Cal.4th at p. 890.) Likewise, “[a] probation condition that imposes
limitations on a person’s constitutional rights must closely tailor those limitations to the
purpose of the condition to avoid being invalidated as unconstitutionally overbroad.”
(Ibid.)
          If a pure question of law is presented, constitutional challenges to a probation
condition may be made for the first time on appeal. (Sheena K., supra, 40 Cal.4th at
p. 889.) We review such constitutional questions de novo. (In re J.H. (2007)
158 Cal. App. 4th 174, 183.)
          2.   Display of Gang Paraphernalia
          The court imposed the following condition prohibiting the display of gang
paraphernalia: “You’re not to wear, display, or use or possess any articles of clothing,
badges, buttons, caps, hats, jackets, shoes, flags, scarves, bandannas, shirts, belts or
music, which identify with or promote or have proof of evidence of any gang affiliation.
That is to say any insignias, emblems, colors, numbers, monikers, patterns or brands,
including the Family Over Everything, FOE, gang. You’re notified that this includes but
is not limited to the following symbols and colors: FOE, HC, 211 Crew, FOE Bitches,
3400 Block, FOE the team, Nova, and the colors red and black.”
          Bryce objects that the condition is unconstitutional because it lacks a requirement
that he know the item has a gang connotation. While they do not believe it necessary, the
People do not object to modifying the condition to include a knowledge requirement. We
agree with Bryce that the condition is vague in the absence of a knowledge requirement.
(See People v. Leon (2010) 181 Cal. App. 4th 943, 950–951 [modifying condition




                                                5
prohibiting displaying gang insignia to include a knowledge requirement]; People v.
Lopez (1998) 66 Cal. App. 4th 615, 629 [same].)2
       The condition is thus modified to read: “You’re not to wear, display, or use or
possess any articles of clothing, badges, buttons, caps, hats, jackets, shoes, flags, scarves,
bandannas, shirts, belts or music, that you know or your probation officer has informed
you, identify with or promote or have proof of evidence of any gang affiliation. That is
to say any insignias, emblems, colors, numbers, monikers, patterns or brands, including
the Family Over Everything, FOE, gang. You’re notified that this includes but is not
limited to the following symbols and colors: FOE, HC, 211 Crew, FOE Bitches,
3400 Block, FOE the team, Nova, and the colors red and black.”
       3.   Electronic Transmission of Gang Indicia
       The court imposed the following condition prohibiting the electronic transmission
of gang indicia: “You shall not use, possess or post on any social media networking site
or transmit via any electronic means, including a cellular telephone, whether it’s yours or
someone else’s, any graffiti, pictures, drawings, lyrics, hand signs or other items which
are evidence of any gang affiliation, including FOE, Family Over Everything gang. You
shall not display any gang signs or gestures, including hand signs of any gang, including
the FOE, Family Over Everything gang.”
       Bryce challenges the condition on the grounds that it lacks a necessary
requirement that he know the image is gang-related and that it infringes on his First
Amendment right to freedom of expression and association. He also argues that “[a]s
written, the condition could ‘ensnare [him] in a claimed probation violation even if he

       2
         That being said, we note the Third District recently “g[a]ve notice of [its] intent
to henceforth no longer entertain” the issue of whether modification of a probation
condition to include a knowledge requirement was necessary, because “a probationer
cannot be punished for presence, possession, association, or other actions absent proof of
scienter.” It declared that it would “construe every probation condition proscribing a
probationer’s presence, possession, association, or similar action to require the action be
undertaken knowingly. It will no longer be necessary to seek a modification of a
probation order that fails to expressly include such a scienter requirement.” (People v.
Patel (2011) 196 Cal. App. 4th 956, 960–961.)


                                              6
were engaged in completely innocent use of [an electronic communication device] for
scholarly or job-related purposes, or even if he were supervised by an adult during such
use.’ [Citation.] For example, the condition precludes Bryce from using a photo of
graffiti vandalism to illustrate the adverse impact of property damage and neighborhood
blight, attaching it as an exhibit to his court-ordered essay about the problems associated
with gang activity, and emailing it to his probation officer.” To remedy these claimed
defects, Bryce proposes the following modification: “You shall not use or post on any
social media networking site or transmit to any person you know is a gang member, or
gang rival, or a victim of gang activity, via any electronic means, including any cellular
telephone, any graffiti, pictures, drawings, lyrics, hand signs or symbols that you know to
be, or the probation officer informs you to be, gang-related.”
       The People do not object to modifying the condition to include a knowledge
requirement, and we agree such a modification is appropriate. They disagree, however,
that the condition impermissibly infringes on Bryce’s right to freedom of expression and
association. They therefore oppose his attempt to limit it to transmissions “to any person
you know is a gang member, or gang rival, or a victim of gang activity.” This
modification, they argue, would “allow [him] to freely send gang-related materials to
other minors who might be intimidated by it but are not ‘gang victims’ or gang members,
or to minors who are not gang members in order to promote the gang.”
       As noted above, a probation condition may limit a minor’s constitutional rights
provided it is narrowly drawn to serve the purposes of rehabilitation and public safety and
is closely tailored to meet the juvenile’s needs. (Sheena K., supra, 40 Cal.4th at p. 890;
In re Tyrell J. (1994) 8 Cal. 4th 68, 81–82, overruled on other grounds by In re Jaime P.
(2006) 40 Cal. 4th 128, 139; In re Babak S. (1993) 18 Cal. App. 4th 1077, 1084.) While
Bryce denied gang membership—a denial of questionable veracity—there can be no
dispute that he was deeply ensconced in the gang culture. For example, he had extensive
tattoos that reflected affiliation with, if not membership in, the Family Over Everything
gang, and he was arrested in a neighborhood that was a known Norteño hangout. The
court clearly intended that Bryce avoid all gang associations in furtherance of his


                                             7
reformation and rehabilitation. We think it reasonable to extend the restriction on
displaying or transmitting gang-related images to all individuals, rather than just those
known to Bryce to be a gang member, gang rival, or victim of gang violence. Such a
restriction prohibits Bryce from sending gang-related materials to other individuals in an
attempt to intimidate them or to promote the FOE gang.
       As to Bryce’s additional concern that the condition as phrased would bar him from
using the prohibited materials for educational purposes, the People suggest that he seek
approval from his probation officer in such a circumstance. Alternatively, they propose
the condition be modified to add, “unless for use as part of a court ordered or
school-related educational paper, or other research or education purposes approved by the
probation officer.” Bryce is rightly concerned that the condition as phrased prohibits the
transmission of gang indicia for legitimate purposes. We thus adopt the People’s
suggestion that the condition be modified to specify an exception for “use as part of a
court ordered or school-related educational paper, or other research or education purposes
approved by the probation officer.”
       In sum, the condition is modified to read: “You shall not use, possess, display, or
post on any social media networking site or transmit via any electronic means, including
a cellular telephone, whether it’s yours or someone else’s, any graffiti, pictures,
drawings, lyrics, symbols, hand signs or gestures, or other items that you know to be, or
the probation officer informs you to be, affiliated with any gang, including FOE, Family
Over Everything gang, unless for use as part of a court-ordered or school-related
educational paper, or other research of educational purposes approved by the probation
officer.”
       4.   Court Presence When FOE or Rival Gang Members Are Involved
       The court imposed the following condition regarding Bryce’s presence at a
courthouse when gang-related cases are being heard: “You shall not be present at a
courtroom, court lobby or a court entrance when any case related to FOE gang activity, or
involving any FOE gang member associate, or a rival of the FOE known to you to be a
rival, is being conducted, unless you are a party to the proceedings being conducted at


                                              8
that time . . . at the facility, if you’re a subpoenaed witness in a proceeding, or if you have
permission from your probation officer to attend or observe the proceedings, or if you are
attending your own proceedings.”
       Bryce again challenges the condition because it lacks a knowledge requirement,
the addition of which the People do not oppose. But he also contends that the condition
is unconstitutionally overbroad because it bans his presence from a court entrance or
lobby, in addition to a courtroom. This, he argues, would prevent him “from passing
through the main court lobby or general court entrance to file a document or pay a fine
while a case involving a rival gang member was being conducted.” But the condition
was narrowly tailed to prohibit Bryce’s presence at the courthouse only when there is a
hearing on a case relating to the FOE gang or a rival gang, a reasonable restriction that
will limit his ability to participate in any display of rivalry or show of support for FOE.
He is otherwise free to be at a courthouse. If he needs to file a document or pay a fine at
a time that he is prohibited from being at the courthouse, he may do so through an
alternative means, such as mailing it, having someone do it for him, or seek an exception
from his probation officer.
       The two cases Bryce cites in urging a contrary result—People v. Perez (2009)
176 Cal. App. 4th 380, 385 (Perez), and In re E.O., supra, 188 Cal.App.4th at p. 1155—
are unavailing. Perez, supra, 176 Cal. App. 4th 380, involved an adult probationer. That
alone distinguishes it from the present case, as “a condition of probation that would be
unconstitutional or otherwise improper for an adult probationer may be permissible for a
minor under the supervision of the juvenile court.” (In re Tyrell J., supra, 8 Cal.4th at
p. 81.) Beyond that, the probation condition was very different from that here. In Perez,
the court imposed a sweeping ban that prohibited defendant, who had pleaded guilty to
second degree robbery, from attending any court hearing or being “within 500 feet of any
Court in which the defendant is neither a defendant nor under subpoena.” (Perez, supra,
176 Cal.App.4th at p. 383.) The Court of Appeal agreed the condition unnecessarily
restricted defendant’s right to access the courts and government offices, particularly
because there was no suggestion defendant had loitered on courthouse property or


                                              9
threatened witnesses, or that his presence in a courthouse would incite violence. (Id. at
pp. 384-385.) Here, however, the probation condition at issue was not a blanket
prohibition on Bryce’s presence at or around a courthouse. Rather, his presence is
prohibited only in the entrance, lobby, and courtroom when he knows there is a
proceeding involving a member of FOE or a rival gang.
       In re E.O., supra, 188 Cal. App. 4th 1149, is similarly unpersuasive. There, the
juvenile court placed the minor on probation after sustaining an allegation that he had
been in possession of a knife on school grounds. The minor had a prior sustained petition
for painting gang-related graffiti on school property. As a condition of his probation, the
court ordered that the minor “not knowingly come within 25 feet of a Courthouse when
the minor knows there are criminal or juvenile proceedings occurring which involves
[sic] anyone the minor knows to be a gang member or where the minor knows a witness
or victim of gang-related activity will be present, unless the minor is a party in the action
or subpoenaed as a witness or needs access to the area for a legitimate purpose or has
prior permission from his Probation Officer.” (Id. at pp. 1151–1152.) The Court of
Appeal agreed with the minor that the condition was overbroad because, as in Perez,
supra, 176 Cal.App.4th at p. 384, “there was no evidence that [the minor] had ‘loitered
on courthouse property, that he had threatened or would threaten witnesses, or that his
presence in a courthouse would incite violence.’ ” (In re E.O., supra, 188 Cal.App.4th at
p. 1157.) The court thus struck the condition. (Id. at p. 1158.)
       Here, the probation condition in dispute was much more narrowly tailored than
that in In re E.O. Significantly, it did not contain a distance restriction, nor did it restrict
Bryce from any external areas surrounding a courthouse. Rather, it was limited to certain
common areas—the entrance and lobby—and courtrooms, and then only when Bryce
knew a certain gang proceeding was being held. Additionally, while the minor in In re
E.O., supra, 188 Cal. App. 4th 1149, had one incident of gang-related graffiti in his
history, Bryce had a much more significant gang history, evidenced by his numerous
gang-related tattoos and his arrest in Norteño territory. There was thus a more



                                               10
compelling reason to restrict Bryce’s presence in a courthouse common area or
courtroom when FOE or rival gang members were present for a hearing.
       In sum, we modify the courthouse presence probation condition to include a
knowledge requirement while retaining the lobby and entrance restrictions, as follows:
“You shall not be present at a courtroom, court lobby or a court entrance when you know
or are informed by the probation officer that a case related to FOE gang activity, or
involving any FOE gang member associate, or a rival of the FOE known to you to be a
rival, is being conducted, unless you are a party to the proceedings being conducted at
that time at the facility, if you’re a subpoenaed witness in a proceeding, or if you have
permission from your probation officer to attend or observe the proceedings, or if you are
attending your own proceedings.”
       5.    Possession of Drugs, Alcohol, and Weapons
       Finally, the juvenile court imposed two conditions regarding possession of drugs,
alcohol, and weapons, both of which Bryce contends are vague because they lack a
knowledge requirement. The People do not object to the addition of this requirement.
       The terms are thus modified as follows:
       “You’re not to knowingly use or possess any illegal drugs, drug paraphernalia,
alcohol and/or prescription drugs for which you do not have a current or valid
prescription issued by a duly licensed physician.”
       “You are not to knowingly use or possess any weapons or implements for writing
graffiti.”
       The Juvenile Court Failed To Declare Bryce’s Offense to Be a Misdemeanor
       or a Felony
       In his final argument, Bryce contends the juvenile court failed to declare his
offense a felony or misdemeanor, requiring remand for this purpose. The People agree,
as do we.
       Bryce pleaded no contest to a violation of Penal Code section 25850,
subdivision (a)—carrying a loaded firearm. Where, as here, the violation is committed
by someone other than the registered owner of the firearm, the offense is punishable as


                                             11
either a misdemeanor or a felony. (Pen. Code, §§ 17, 25850, subd. (c)(6).) Section 702
requires the juvenile court to declare the degree of the offense where a minor commits an
offense that would be, in the case of an adult, punishable as either a felony or a
misdemeanor. (See also Cal. Rules of Court, rule 5.778(f)(9) [“If any offense may be
found to be either a felony or misdemeanor, the court must consider which description
applies and expressly declare on the record that it has made such consideration and must
state its determination as to whether the offense is a misdemeanor or a felony.”].)
       Here, the district attorney charged the offense as a felony, Bryce pleaded no
contest to the offense as a felony, and the probation report identified it as a felony. And
at the disposition hearing, the court stated, “This matter is before the court for a
disposition on a felony charge of violating Penal Code section 25850(a), felony, carrying
a loaded firearm, non-registered owner possessing a firearm and ammunition.” While it
thus seems clear that all involved, including the juvenile court, understood the offense to
be a felony, the court was required to make an “explicit declaration” of the degree of the
offense. (In re Manzy W. (1997) 14 Cal. 4th 1199, 1204.) The matter must be remanded
for it to do so.
                                      DISPOSITION
       The probation conditions as modified above are affirmed. The matter is remanded
for the juvenile court to make an express declaration of whether the offense is a
misdemeanor or felony. In all other regards, the dispositional order is affirmed.
                                                   _________________________
                                                   Richman, J.

We concur:

_________________________
Kline, P.J.

_________________________
Brick, J.*
       *
        Judge of the Alameda County Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.


                                              12